PER CURIAM.
On November 18, 1955, petition for writ of certiorari was denied without opinion. Upon petition for rehearing we have reexamined the entire record in the light of the extensive litigation affecting lands in the particular area where the land involved in this cause is situated.
*227The court is thoroughly familiar with the history of this litigation as reflected by our opinions in City of Miami Beach v. Hogan, Fla., 63 So.2d 493; City of Miami Beach v. Elsalto Real Estate, Inc., Fla., 63 So.2d 495; City of Miami Beach v. Lachman, Fla., 71 So.2d 148; and City of Miami Beach v. Kay, Fla., 71 So.2d 725. Upon applying the holdings of these cases to the amended bill of complaint in the case before us, we are now led to the conclusion that the amended bill of complaint failed to state a cause of action and should have been dismissed.
We, therefore, recede from our previous order denying the petition for certiorari, and the petition is hereby granted, and the order denying the motion to dismiss the amended complaint is hereby quashed, with directions to the lower court to enter an order dismissing the amended complaint.
DREW, C. J., and THOMAS, THOR-NAL and O’CONNELL, JJ., concur.